Case 1:19-tp-20080-RNS Document 4 Entered on FLSD Docket 08/28/2020 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 19-TP-20080-SCOLA

 UNITED STATES OF AMERICA,

 v.

 MARVIN CAMPBELL,
 Defendant.
 ____________________________/

      GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO TERMINATE
                        SUPERVISED RELEASE

        The Defendant filed a Motion to Terminate Supervised Release. (D.E. 2). The government

 defers to probation as to a decision on the termination of the Defendant’s probation.

        WHEREFORE, the government agrees with United States Probation’s position as to the

 termination of the Defendant’s probation.



                                                      Respectfully submitted,
                                              By:     s/ Robert Moore________________
                                                      Robert F. Moore
                                                      Court No. A5502488
                                                      Assistant United States Attorney
                                                      U.S. Attorney’s Office - SDFL
                                                      99 Northeast Fourth Street, 6th Floor
                                                      Miami, Florida 33132-2111
                                                      Telephone: (305) 961-9411
                                                      Facsimile: (305) 536-4699
                                                      E-mail: Robert.Moore@usdoj.gov
Case 1:19-tp-20080-RNS Document 4 Entered on FLSD Docket 08/28/2020 Page 2 of 2




                                 CERTIFICATE OF SERVICE
        I hereby certify that on August 28, 2020, undersigned electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF and has served same via U.S. Mail to those

 counsel(s) who are not authorized to receive electronically Notice of Electronic Filing.


                                              s/ Robert F. Moore
                                              Robert F. Moore
